Opinion by
William W. Pobteb, J.,
This action is by sci. fa. upon a municipal claim for taxes against a lot of ground bounded by Fifth avenue, South Negley avenue and Kentucky avenue, in the city of Pittsburg, having a frontage on the first and last named avenues of 150 feet, and of 220 feet on South Negley avenue. The ground is owned by the trustees of the Third Presbyterian Church of Pittsburg. A chapel has been erected on a part of the lot, occupying about seventy-six feet on South Negley avenue, and running approximately the depth of the lot, along the line of Kentucky avenue. The whole lot is enclosed, and that portion unoccupied by the chapel is vacant, but, as one witness describes it, is “ fixed up as a lawn.” The purpose of the defendants, as shown by the testimony, is to improve the vacant portion of the lot by the erection of a church building, and'to use the present construction as a chapel in connection therewith. The controversy here is, whether the vacant piece of. ground is exempt from taxation because “ necessary for the occupancy and enjoyment ” of the present church or chapel. The municipality admits the right of the defendants to exemption of that portion of the property built upon and used as a chapel or church, together with a rea*365sonable curtilage of fifteen or twenty-five feet on the sides of the chapel away from the avenues. The cause was before court and jury. The trial judge submitted to the jury the question as to what portion, if any, of the vacant land should, as matter of fact, be properly regarded as necessary to the occupancy and enjoyment of the church building already erected. Their verdict is a money verdict. It is susceptible of the construction that the defendants are entitled to more than the exemption allowed by the plaintiff, and that the part of the property fronting on Fifth avenue is the more valuable portion. It is also susceptible of the construction that (all of the property being regarded as equally valuable) the church has by the verdict a more restricted curtilage than that conceded by the municipality. It is this unsatisfactory result, no doubt, which impels the defendants to contend that the question of the amount of ground necessary to occupancy and enjoyment should have been determined, not by the jury, but by the court. It was, however, open to the defendants to raise their contention for exemption either on appeal from the assessment, or (as has been frequently done in other cases) by bill in equity. Either of these forms of procedure would have relegated the question now in dispute to the decision of the court, and not to a jury. The defendants have, however, elected to test their rights in the common-law form, and, as the question under the evidence became one of fact, they can complain neither that it was submitted to a jury, nor of the result which has flowed from such submission.
It is proper to add that on the facts exhibited, the defendants could scarcely hope to induce any court to hold exempt from taxation the whole of the large piece of vacant ground, not at present used as an actual place of religious worship, and palpably not all necessary for the enjoyment and occupancy of the chapel erected, but held for the avowed purpose of erecting a new church which is not even in course of erection. See Mullen v. Commissioners of Erie County, 85 Pa. 288. The most that the defendants could expect would be such a reasonable allowance of land as that indicated by the municipal authorities, in addition to the ground actually covered by the chapel. If this be true, the submission of the ease to the jury cannot have worked the defendants injury, since it is possible that by the *366verdict the extension of the curtilage may have been greater than that which a court, sitting alone, would have been justified in adopting.
We can find no error in this record which has worked injury to the defendants. The judgment entered by the court below is, therefore, affirmed.